Citation Nr: 1439377	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  13-28 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation (rating) for a left middle finger deformity with flexion contracture (a left middle finger disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1989 to June 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the claim is now with the RO in Roanoke, Virginia. 

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to an initial compensable disability rating for the service-connected left middle finger disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

Service treatment records indicate the Veteran sustained an avulsion of the left third digit flexor digitorum profundus tendon.  The record reflects that the Veteran's most recent VA examination for a left middle finger disability was in March 2011.  The fact that a VA examination is over three years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  In this case, in the September 2013 Substantive Appeal, the Veteran indicated that the motion in his left middle finger is progressively decreasing over time.  Specifically, he stated, "my finger does not straighten out and is slowly keeping a bent position more and more as time goes by."  In addition, the Veteran reports decreased muscular function, to include decreased grip strength.  Because of the evidence of possible worsening since the most recent VA examination and additional functional impairment, a new examination is needed to assist in determining the current severity of the service-connected left middle finger disability, including an assessment of any additional functional limitation due to pain, weakness, fatigability, and muscle impairment.  Snuffer, 10 Vet. App. at 400; Caffrey v. Brown, 6 Vet. App. 377( 1994); VAOPGCPREC 11-95; see 38 C.F.R. § 3.159 (c)(4); see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any updated VA treatment records which relate to the left middle finger disability and should associate them with the claims file.  

2.  Schedule the Veteran for a VA examination to assist in determining the severity of the service-connected left middle finger disability.  The entire electronic claims file should be made available to the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.  The VA examiner should identify the current nature and severity of the left middle finger disability. 

The VA examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left middle finger due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the VA examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The VA examiner should specifically identify the muscle group or groups affected by the Veteran's left middle finger disability, if any.  In this regard, the VA examiner should address the functional impairment associated with the Veteran's left middle finger disability, to include decreased grip strength.  See 38 C.F.R. § 4.73, Diagnostic Codes 5307, 5309. 

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue of entitlement to an initial compensable disability rating for a left middle finger disability in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

